DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-10, 13, 18, 27, and 36 are currently pending.  Claim 36 was newly presented.
Priority:  This application is a 371 of PCT/US16/65626 (12/08/2016) and 
PCT/US16/65626 has PRO 62/265,114 (12/09/2015).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-17, in the reply filed on 9/28/20 is acknowledged.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Remacle et al. (US 20100113301) in view of Burmeister et al. (US20050014174) and Noppe et al. (US5441896).
Remacle teaches A system for automated detection of gold-labelled probes on a protein microarray ([0113]: automatic system; [0115]: detected nanogold particles) having a plurality of discrete control regions ([0109] “Furthermore, these means allow a statistical comparative analysis between the spots of each sample and a control or reference standard (standard target compound) or between two or more spots (preferably with a correlation with the recorded information of the solid support).”; [0123]: “The arrays also include positive and negative controls for the hybridization process, an internal standard control and 8 housekeeping genes.”; Table 1) comprising: a dispensing platform configured to receive a solid support having thereon an array comprising discrete regions with a density of at least 20 of the discrete regions per cm2 (Abstract: “said capture molecule being fixed upon a surface of a solid support according to an array comprising a density of at least 20 discrete regions per cm2”; [0042], [0093]-[0099], [0111], [0144]-[0145]), each of the discrete regions being fixed with one species of capture molecule specific for an analyte (Abstract: “each of said discrete regions being fixed with one species of capture molecules”; [0065]), the capture molecules being selected form the group consisting of peptides, polypeptides, proteins, and combinations thereof ([0049]: “In another embodiment the detected target protein is detected after interaction with another molecules bound to the support either directly or through another molecule. Of particular interest is the use of antibodies”; Example 3; [0135]: “Fixation of Antibodies on the Array”);
a plurality of reservoirs separately containing a plurality reagents comprising at least 
(a) a silver ion solution comprising AgNO3 at a molarity of 1 to 50 mM, 
(b) a reducing agent solution, comprising from 0.5 to 10 mM of the reducing agent, sodium citrate at a concentration from about 50 to about 175 mM, citric acid at a concentration from about 50 to about 175 mM, 4-hydroxy-D- phenylglycine at a concentration from 10 to 50 mM, and wherein the pH of the reducing solution is from about 4.0 to 5.0,
(c) one or more gold-labelled probes specific for the analyte, 
(d) one or more test samples and 
(e) one or more wash solutions, 
a reagent dispensing system coupled to the plurality of reservoirs and configured to dispense the plurality of reagents onto a solid support disposed on the dispensing platform, and a control system coupled with the dispensing system to allow ordered dispensation of the reagents onto a solid support disposed on the dispensing platform (Fig. 11, [0052], [0102], [0120]: "silver enhancement reagent"), wherein the system is configured to dispense the reagents onto the microarrav under conditions such that the amount of silver precipitation at each of the plurality of discrete control regions varies by less than 10% ([0123], [0134], Table 1 first 8 entries having a “Control Signal” varying less than 10%).
Although Remacle teaches the use of Ag+ ions in the process ([0050]-[0055]) which one of ordinary skill in the art would consider using AgNO3 as it is a common and well-known reagent that is commercially available ([0120]: “A “silver enhancement reagent” (40 μl) from Sigma”), and “Hydroquinone is the preferred reducing agent for metal precipitation but other reducing agents used in the photographic process” ([0052]), Remacle does not specifically teach the claimed reducing agent solution of the claims.  In addition, Burmeister teaches related gold label silver staining chip techniques uses the reagents AgNO3, hydroquinone, and citrate ([0075]: “For the silver enhancement of both chips, a solution was prepared by mixing one part of an aqueous 0.012 M AgNO3 solution and four parts of an aqueous solution of 0.05 M hydroquinone and 0.3 M sodium citrate buffer (pH 3.8)”).  However one of ordinary skill in the art would be well aware of well-known developing solutions such as taught by Noppe.  Noppe teaches silver developer reagents such as 4-hydroxy-D-phenylglycine, the reagent is a well-known reducing agent used in assays (US5441896, col 7), sodium citrate / citric acid (cols 9-10) and one of ordinary skill in the art routinely uses such reagents in developing solutions and optimizes the concentrations and pH to produce an optimal reaction conditions and arrive at the claimed reagents solutions.  Burmeister also teaches detection techniques using an automated apparatus with silver gold array chips ([0064]-[0079]).
Regarding claim 2, further comprising a mixing reservoir in fluid communication with the reservoirs contains the silver ion solution and the reducing agent solution, Remacle teaches a device in the Figures, (Fig. 11-12, [0052], [0090], [0102], [0120]: "silver enhancement reagent") that one of ordinary skill in the art would consider using with a reservoir containing reagents that are in fluid communication and arrive at the claimed invention.  Similarly, regarding claim 3’s languge of dispensing platform is configured for controlled agitation of the solid support, one of ordinary skill in the art would consider agitation of the solid support to facilitate the reactive mixture on the surface to produce the desired result and arrive at the claimed invention.  Similarly, regarding claim 4’s language of wherein the platform is heated, Remacle teaches heating reagents and one of ordinary skill in the art would reasonably consider applying such well-known techniques and arrive at the claimed invention.
Regarding claims 5-7, further comprising an optical detection system, comprising an imaging device, comprising a CCD camera, Remacle teaches optical detection / imaging systems that one of ordinary skill in the art would reasonably adapt and arrive at the claimed invention ([0078]-[0083], Example 7, [0146]-[0154]).
Regarding claim 8, wherein the dispensing platform, plurality of reservoirs, reagent dispensing system and control system are in a housing, Remacle teaches the apparatus as an integrated system which one of ordinary skill in the art would consider placing in a housing ([0113]).
Regarding claim 9, wherein the dispensing platform is moveable between at least two positions and the movement is controlled by the control system, Remacle teaches such a moveable system ([0096]-[0100]) that one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 10, wherein the reagent dispensing system is moveable between at least two positions and the movement is controlled by the control system, Remacle teaches such a moveable system ([0096]-[0100]) that one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 13, wherein the reducing agent solution comprising a reducing agent selected from the group consisting of p-aminophenol. phenidone (1-phenyl-3- pvrazolidinone) and hydroquinone, Remacle teaches hydroquinone as the preferred reducing agent ([0052]) which one of ordinary skill in the art would use and arrive at the claimed invention.  
Regarding new claim 36, wherein the protein is an antibody, Remacle teaches the use of an antibody ([0049]: “In another embodiment the detected target protein is detected after interaction with another molecules bound to the support either directly or through another molecule. Of particular interest is the use of antibodies”; Example 3; [0135]: “Fixation of Antibodies on the Array”).
In sum, one of ordinary skill following the teaching of Remacle would readily incorporate an apparatus and system in manners routinely done in the art while also utilizing well-known reagents and arrive at the invention as claimed.  Therefore, the claims are rejected as prima facie obvious.
Response to Remarks
Applicant argues that the claims as amended are to a protein microarray with a density of at least 20 discrete regions per cm2 while Remacle utilizes a Hepatochip which has a lower density and is a DNA microarray.  This argument is not persuasive because Remacle specifically teaches the same density (Abstract: “said capture molecule being fixed upon a surface of a solid support according to an array comprising a density of at least 20 discrete regions per cm2”; [0042], [0093]-[0099], [0111], [0144]-[0145]) as well as the use of antibodies ([0049]: “In another embodiment the detected target protein is detected after interaction with another molecules bound to the support either directly or through another molecule. Of particular interest is the use of antibodies”; Example 3; [0135]: “Fixation of Antibodies on the Array”) which that one of ordinary skill in the art would have considered and arrived at the claimed invention with a reasonable expectation of success.  
None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639